Citation Nr: 1105574	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-35 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for chronic 
dizzy spells.

2.  Entitlement to an initial compensable evaluation for chronic 
headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to May 1992.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO), 
which effectuated the Board's February 2009 grant of service 
connection for both chronic dizzy spells and headaches, assigning 
a noncompensable evaluation for each disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated, the Veteran was recently granted service connection 
for chronic dizzy spells, and chronic headaches.  On appeal here, 
he asserts that such disabilities are worse than contemplated by 
their noncompensable evaluations (see March 2009 statement).  
Since the grant of service connection, the Veteran has not had a 
VA examination to ascertain the current nature and severity of 
his dizzy spells and headaches.  As such, a VA examination should 
be afforded to him.  See Stefl v. Nicholson, 21 Vet. App. 120, 
125 (2007) (an adequate VA medical examination must consider the 
Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding 
treatment records, afford the Veteran an 
appropriate VA examination to determine the 
current nature and severity of his dizzy 
spells, and headaches.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
necessary tests should be conducted, and 
the examiner must acknowledge and discuss 
the Veteran's report of his symptoms and 
their severity.

a.  The examiner is asked to identify the 
current nature of the Veteran's headaches 
and their associated symptomatology.  The 
examiner should indicate the frequency of 
the Veteran's headaches throughout the 
appeal period and whether they are 
manifested by characteristic prostrating 
attacks, or very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  The examiner is advised 
that the Veteran is competent to report the 
frequency and severity of his headaches.

b.  The examiner is also asked to identify 
the current nature of the Veteran's dizzy 
spells and their associated symptomatology.  
The examiner should indicate whether the 
Veteran's suffers from occasional 
dizziness, or dizziness and occasional 
staggering.  The examiner is again advised 
that the Veteran is competent to report the 
frequency and severity of his dizziness.

All findings and conclusions should be set 
forth in a legible report.

2.  Then readjudicate the appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, issue a 
supplemental statement of the case and 
afford the Veteran an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

